DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,649,724. This is a provisional double-patenting rejection. Claim 1 of the instant application corresponds to claim 49 of ‘724.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Cragun et al. (US Patent Application Publication 2010/0245257), referred to as Cragun herein.
Van Wie et al. (US Patent Application Publication 2009/0254843), referred to as Van Wie herein.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Wie in view of Cragun.

Regarding claim 1, Van Wie discloses A method, comprising: requesting establishment of a presence for a user in given zone of a virtual area in a virtual communications environment, wherein the virtual area comprises multiple zones (Van Wie, Abstract and ¶0225 with Figs. 13 and 14 – list of contacts and location by name. ¶0226 – navigation to the communicant via communicant’s place tile. See also Fig. 14 with ¶0229 – listing contacts by location. See also Fig. 16 with ¶0236-¶0238 – “Go” command to go to the contact’s location. Get command to bring the contact to the user’s location),
and each of respective ones of the zones defines a respective context for realtime communications between network nodes of respective communicants who are present in the zone (Van Wie, Abtract and ¶0062 – realtime communication between communicants may occur within the context of a virtual area. ¶0112 – context of a virtual area is logged for interaction between communicants. ¶0233-¶0234 – location co-presence creates a real-time communication context);

However, Van Wie appears not to expressly disclose the limitations shown in strikethrough above. However, the same field of endeavor, Cragun discloses avatar navigation in a virtual world (Cragun, Abstract),
including processing voice input, and generating audio output comprising an audio report of the navigation results (Cragun, Abstract with ¶0046 – voice command to initiate navigation to one of the fixed set of elements presented, audio description of objects or avatars included within the area of focus. ¶0025-¶0027 – synthesized speech output audio descriptions generated based on the elements within the user’s current area of focus).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the voice navigation commands of Van Wie, to include voice commands and audio reports based on the teachings of Cragun. The motivation for doing so would have been to enable sight-impaired users to experience the virtual world through sound instead of sight (Cragun, ¶0025).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Bates et al. (US Patent Application Publication 2010/0076970) - Avatar navigation through voice commands (see ¶0040).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175